Citation Nr: 0817748	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from May 1964 to May 1989, to include combat duty in Vietnam.  
The veteran died in April 2002, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The claim had previously been before the Board, 
and medical opinions were requested from the Veterans Health 
Administration.  All requested opinions are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal has been before the Board on several occasions. 
And the Board has previously requested additional development 
of the claim, to include requesting a medical opinion from a 
specialist to determine if the veteran's service-connected 
diabetes mellitus caused or aggravated the veteran's fatal 
pancreatic cancer.  The appellant has been apprised of all 
the actions taken pursuant to the Board's remand and she has 
received copies of the medical opinions that are now of 
record.  The appellant was also informed that if she had any 
additional evidence to submit, she should send it so that it 
could be considered prior to adjudication.  Additional 
relevant medical evidence was subsequently submitted by the 
appellant and received by the Board in April 2008.  The 
appellant did not submit a signed waiver of RO review of this 
evidence.  Rather, she specifically requested that the case 
be remanded for the RO to review the additional evidence in 
the first instance.  This request has been reiterated by her 
representative in recently submitted written argument.  

As there has been evidence submitted to the Board without a 
waiver of Agency of Original Jurisdiction (AOJ) review, and 
since the evidence is relevant to this appeal, the Board must 
remand the claim so that the RO may review the evidence in 
the first instance.  See 38 C.F.R. § 20.1304(c) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Review evidence received by the RO or 
Board subsequent to the issuance of the 
last supplemental statement of the case, 
to include the evidence received by the 
Board in April 2008, and readjudicate the 
appellant's claim.  If the appeal remains 
denied, issue an appropriate supplemental 
statement of the case to the appellant and 
her representative, which addresses the 
additional evidence, and return the case 
to the Board for final adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



